DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-03-01. Claims 1-2, 4-15, 17-20 are pending. Claims 1, 8, 20 is/are independent.

Reasons for Allowance
The prior art of record (in particular, U.S. Publication 20090199264 to Lang (hereinafter "Lang '264") in view of U.S. Publication 20160381080 to Reddem et al. (hereinafter "Reddem '080") in view of U.S. Publication 20090089869 to Varghese (hereinafter "Varghese '869") in view of U.S. Publication 20040003071 to Mathew et al. (hereinafter "Mathew '071")) does not disclose, with respect to claim 1,  "receiving, by the file system via the network and from the administrator system, a response comprising the predetermined second authentication factor of the client system" and "wherein the predetermined second authentication factor corresponds to an approval by the administrator system to perform the operation with respect to the data object" in the recited context.  Rather, Lang '264 discloses a system that requires different authorization thresholds for different operation types [Lang '264 ¶ 0002, 0039, 0068].  When the current authorization level is insufficient for the operation, Lang '264 requests, receives, and analyzes additional authentication factor(s) [Lang '264 ¶ 0055, 0058, Fig. 3 at 314; Fig. 4 at 428-436].  To this, Reddem '080  adds that the identity of a file being accessed may be used to determine which login schema is required [Reddem '080 ¶ 0302] in a file server see also ¶ 0125, 0062].  Finally, Mathew '071 teaches that when an additional authentication factor is required, an administrator is prompted to approve requested action [Mathew '071 ¶ 0066, Fig. 13].  However, none of the references teach that the authentication factor from the administrator is specific to the client system, rather than being an authentication factor that authenticates the administrator so that the operation can be performed with the administrator's authority.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 8, 14, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2, 4-7, 9-13, 15, 17-20are allowed in view of their respective dependence from claims 1, 8, 14.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494